BYRD, J.
The court granted a new trial, “ upon hearing all the facts in the case.” The record does not set out the facts upon which the court granted a re-hearing, and we can not therefore say that the court erred in the order made.
2. There was a demurrer to the application, but the record does not show the grounds of demurrer assigned; and in this state of the record, we must presume, in favor of the ruling of the court, that no ground was assigned that was good, or well assigned.—Helvenstein v. Higgason, 35 Ala. 259; Robbins v. Mendenhall, 35 Ala. 722.
Judgment affirmed.